Title: To George Washington from Samuel Blachley Webb, 26 June 1783
From: Webb, Samuel Blachley
To: Washington, George


                  
                     West Point 26th June 1783.
                  
                  The hour of quiting the Toils of war and returning to the domestic walk among my fellow citizens has at length arrived, I have with care avoided the very painfull sensations which must have been excited in my breast by taking a formal leave of your Excellency, I cannot however, retire without rendering to your Excellency my most greatful thanks for your friendship and patronage during the war, particularly that period in which I had the honor of being numbered one of your family.
                  By the promotion your Excellency has been pleased to honor me with, I have reason to flatter myself, my conduct while in your family was acceptable, A certificate from your Excellency of haveing been one of your Aids may hereafter be of service to Me, Permit me to request it, and to assure your Excellency that I fervently pray the Supreme Governor of the World, may make you and your Amiable Lady as happy in domestic life, as you have been glorious and successfull in a public one.  With perfect esteem and unfeigned Affection, I bid Adieu and am your Excellency’s Most Obedient Most Hume Servt
                  
                     Saml B. Webb
                     
                  
               